Citation Nr: 1709323	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals and/or complications of left hip surgery in July 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to November 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for residuals or complications of a left hip surgery performed at the Portland VA Medical Center in July 2009.  Upon a review of the electronic claims file, the Board determined that the records from the VA Medical Center for the day of surgery and immediately following surgery were not included in the record.  The Board requested and obtained electronic copies of these critical records directly from the VA Medical Center in November 2016.

The Veteran was informed by a letter in January 2017 that these additional records had been obtained and was asked whether he wished to waive initial review by the AOJ in order to allow the Board to proceed with adjudication of the matter.  The VA received the Veteran's response in February 2017.  He declined to waive initial review by the AOJ and requested that the matter be remanded to the AOJ for further consideration.  The Board will comply with the Veteran's wishes.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue on appeal considering all relevant evidence and paying particular attention to the newly received medical evidence from the Portland VA Medical Center with regard to the Veteran's left hip surgery in July 2009.  After reconsidering all of the evidence of record, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond before returning the matter to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

